Citation Nr: 0003280	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1962 to September 
1966 and from November 1990 to April 1991.  He also had 
active and inactive duty for training as a member of the 
National Guard, the specific dates of which have not been 
verified.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that rating decision the RO denied entitlement 
to service connection for empyema, with decortication of the 
left lung, and post-traumatic stress disorder (PTSD).  The RO 
also denied entitlement to a permanent and total disability 
rating for non-service connected pension purposes.  The 
veteran perfected an appeal of that decision.

During a May 1998 hearing the veteran withdrew his appeal on 
the issues of entitlement to service connection for PTSD, and 
entitlement to a permanent and total disability rating for 
non-service connected pension purposes.  The Board finds, 
therefore, that those issues are no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be effective if withdrawn); 
38 C.F.R. § 20.204 (1999).

Subsequent to the initiation of his appeal, the veteran's 
case file was transferred to the RO in Los Angeles, 
California, because he currently resides in that area.  In a 
January 1998 rating decision the RO in Los Angeles denied 
entitlement to service connection for osteoarthritis and 
arthralgia of multiple joints, the residuals of a back 
injury, the residuals of a right foot injury, and the 
residuals of a right hand injury.  In statements submitted in 
March and June 1998 the veteran stated that he wanted to 
appeal the denial of service connection for those 
disabilities.  

In a September 1998 notice the RO incorrectly informed the 
veteran that a notice of disagreement had not been timely 
filed pertaining to the denial of service connection for 
osteoarthritis and arthralgia of multiple joints, the 
residuals of a back injury, the residuals of a right foot 
injury, and the residuals of a right hand injury, because the 
notice of disagreement was not filed within one year of the 
original May 1996 rating decision.  These issues were not, 
however, addressed by the RO until the January 1998 rating 
decision, and the March and June 1998 statements were 
submitted within one year of the notice of the January 1998 
decision.  38 C.F.R. § 20.302 (1999).  The Board finds that 
the veteran's statements constitute a notice of disagreement 
with the January 1998 rating decision as it pertains to those 
disabilities.  See Mason v. Brown, 8 Vet. App. 44 (1995) (a 
notice of disagreement will be found if it is in terms that 
can reasonably be construed as disagreement with a 
determination and a desire for appellate review).

The veteran has not been provided a statement of the case 
pertaining to the denial of service connection for 
osteoarthritis and arthralgia of multiple joints, the 
residuals of a back injury, the residuals of a right foot 
injury, and the residuals of a right hand injury.  Those 
issues are, therefore, being remanded to the RO for the 
issuance of a statement of the case and to provide the 
veteran the opportunity to submit a substantive appeal.  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process).


FINDING OF FACT

The claim of entitlement to service connection for a 
pulmonary disorder, including empyema, post-operative adult 
respiratory distress syndrome, and obstructive airway 
disease, is not supported by competent medical evidence 
showing that the veteran's pulmonary disease is related to an 
in-service disease or injury, including asbestos or chemical 
exposure.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
pulmonary disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a pulmonary 
disorder.

A July 1994 VA hospital summary shows that he had a one to 
two week history of a productive cough, fever, chills, and 
increasing shortness of breath.  He also had a long history 
of ethanol and tobacco use.  On admission to the hospital he 
was found to have empyema, for which a thoracotomy and 
decortication was performed.  He was discharged from the 
hospital with diagnoses of empyema, ethanol abuse and 
withdrawal, and post-operative adult respiratory distress 
syndrome.

VA treatment records indicate that he underwent check-ups at 
six-month intervals following the hospitalization, during 
which his pulmonary symptoms were shown to be stable.  In 
October 1995 he received treatment for bronchitis.  An X-ray 
study of the chest in July 1996 showed post-surgical 
residuals in the left lung, but no active disease.

An August 1996 private medical report indicates that the 
veteran smoked more than a pack of cigarettes a day for 
35 years, and that he had a history of chronic obstructive 
lung disease, status post thoracotomy.  The examining 
physician recommended that he stop smoking.

During an October 1997 VA medical examination the veteran 
reported having shortness of breath and pain in the left side 
of his chest since the July 1994 surgery.  The examiner noted 
that he had had a positive tuberculosis test in 1964, but 
there was no evidence of active disease.  As the result of 
the examination, an X-ray study, and pulmonary function 
tests, the examiner provided a diagnosis of moderate 
obstructive airway disease.

The veteran contends that his pulmonary disease was caused by 
his exposure to asbestos and other hazardous chemicals while 
in service.  In April 1997 he submitted a statement in which 
he explained all of the harmful environmental exposure that 
he underwent while in service.  In October 1997 the RO 
requested that he submit medical records showing that he had 
an asbestos-related disease, but no records were provided.

During a May 1998 hearing the veteran testified that while in 
the Navy he participated in the overhaul and repair of ships, 
and that he had extensive exposure to asbestos while working 
on the ships.  He reported having received treatment for 
chronic bronchitis while in service.  He denied having been 
exposed to asbestos following his separation from service.  
He stated that after he was hospitalized, it was determined 
that his pulmonary disease was caused by asbestos or 
chemicals.  He also stated that his military occupational 
specialty while in the National Guard was as a chemical 
specialist.

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

Generally, in order for a claim for service connection to be 
well grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  A 
well-grounded claim based on asbestos exposure requires 
medical evidence of a current diagnosis of disability, 
evidence of exposure to asbestos in service, and medical 
evidence of a nexus between the current disability and the 
in-service exposure.  See Nolen v. West, 12 Vet. App. 347 
(1999).

Alternatively, the second and third Caluza elements can be 
satisfied by evidence showing that a disorder was noted 
during service or any applicable presumptive period, evidence 
of post-service continuity of symptomatology, and medical or, 
in some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  In 
addition, if the claim for service connection pertains to a 
disease rather than the residuals of an injury, a well-
grounded claim can be established by evidence showing a 
chronic disease in service or during any applicable 
presumptive period and present disability from that disease.  
See Savage v. Gober, 10 Vet. App. 488, 495-497 (1997); 
38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

The veteran's representative contends that pursuant to the 
Veterans Benefits Administration Manual M21-1 (M21-1), VA has 
a duty to assist him in developing the evidence relevant to 
his claim, regardless of whether the claim is well grounded.  
The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
requests that the claim be remanded in order to fulfill this 
duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.  The Court 
specifically invalidated the provisions of M21-1, Part VI, 
Para. 2.10(f), relied upon by the veteran's representative in 
the instant case.

In VBA Letter 20-99-60 (August 30, 1999), the Veterans 
Benefits Administration announced that effective immediately 
ROs must determine that a claim is well grounded prior to 
offering assistance in the development of that claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  During the 
May 1998 hearing the veteran testified that it had been 
determined following the July 1994 surgery that his pulmonary 
disorder was due to exposure to asbestos or chemicals.  The 
RO obtained the veteran's VA treatment records, which 
documented the treatment of this pulmonary disorder, and they 
do not include any etiology for the pulmonary disease.  In 
October 1997 the veteran was instructed to submit any medical 
records of which he was aware that showed he had been 
diagnosed with an asbestos-related disease, but no records 
were provided.  

The Board finds that the veteran was informed of the evidence 
needed to make his claim well grounded, but that he has not 
provided that evidence.  VA has no further obligation, 
therefore, to notify him of the evidence needed to support 
his claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a 
pulmonary disorder is not well grounded.  Although the 
medical evidence shows that the veteran has obstructive 
airway disease, and he has provided lay evidence of having 
been exposed to asbestos and hazardous chemicals while in 
service, he has not provided any competent medical evidence 
of a nexus between the currently diagnosed pulmonary disease 
and an in-service disease or injury, including asbestos or 
chemical exposure.  See Wade v. West, 11 Vet. App. 302 (1998) 
(a claim is not well grounded in the absence of medical 
evidence of a nexus between the currently diagnosed 
disability and an in-service disease or injury).  The 
veteran's assertion that the asbestos or chemical exposure 
caused the pulmonary disease is not probative because, as a 
lay person, the veteran is not competent to provide evidence 
on the etiology of a medical disorder.  Grottveit, 5 Vet. 
App. at 93.  The Board has determined, therefore, that the 
claim of entitlement to service connection for a pulmonary 
disorder is not well grounded.


ORDER

The claim of entitlement to service connection for a 
pulmonary disorder is denied.


REMAND

As previously stated, the veteran has filed a notice of 
disagreement with the January 1998 denial of service 
connection for osteoarthritis and arthralgia of multiple 
joints, the residuals of a back injury, the residuals of a 
right foot injury, and the residuals of a right hand injury.  
To ensure full compliance with due process requirements, 
these issues are REMANDED to the RO for development of the 
appeal.

After undertaking any development deemed 
appropriate, The RO should readjudicate 
the issues of entitlement to service 
connection for osteoarthritis and 
arthralgia of multiple joints, the 
residuals of a back injury, the residuals 
of a right foot injury, and the residuals 
of a right hand injury.  If entitlement 
remains denied, the veteran and his 
representative should be provided a 
statement of the case pertaining to those 
issues and be given the opportunity to 
submit a substantive appeal.

The case should be returned to the Board for consideration of 
any issues that remain in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



